Citation Nr: 1723273	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-13 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 70 percent. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel






INTRODUCTION

The Veteran served honorably in the United States Army from September 1971 to September 1973 and on active duty with the Army National Guard from August 2004 to January 2006 including deployment as part of Operation Iraqi Freedom.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In a March 2015 remand, the Board inferred a claim for a total disability rating based on individual unemployability (TDIU) and ordered the RO to develop this claim, to include providing a VA examination if necessary.  The Board also ordered the RO to obtain VA outpatient records from September 2012 to present, and any Social Security Administration (SSA) records associated with any claim by the Veteran for SSA disability benefits, and then provide a VA examination for PTSD.  

The RO provided an examination for TDIU in September 2012 and for PTSD in April 2016.  In a February 2017 rating decision the RO granted a TDIU effective June 27, 2013, the day after the Veteran was last employed.  VA records from June through September 2012, April 2013, and July 2014 through February 2017 have been obtained and are available in Virtual VA.  SSA records have been obtained and associated with the claims file.  The Board finds the RO substantially complied with the March 2015 remand order.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).


FINDINGS OF FACT

1.  The competent medical evidence of record shows the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

2.  The competent medical evidence of record shows the Veteran's PTSD has not caused total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 70 percent for PTSD have not been met.  38 C.F.R. § 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran is seeking an initial rating for PTSD in excess of 70 percent.  For the reasons below the Board finds that an initial rating of in excess of 70 percent is not warranted.  

A rating of 100 percent requires evidence that the Veteran's PTSD caused total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent  delusions or hallucinations; grossly inappropriate behavior;  persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411(2016).




I.  Evidence

The Veteran's relevant VA medical records begin in February 2006 with the Veteran endorsing problems with sleep, anger, and preoccupation with death, although no official diagnosis of PTSD was given at the time.  

In July 2007 the Veteran again sought VA psychiatric treatment.  He reported to a VA emergency room with thoughts of harming himself, although he did not have a plan to do so.  He denied hallucinations, but worried that his anger would cost him his job as a substance abuse counselor.  He said he had recently "freaked out at a guy who mumbled something at me."  He said he was working two jobs, both in the same line of work, "to avoid myself" and reported lack of interest in activities, lack of friends, and a lack of self-control that required constant concentration to not lose his temper.  His continued lack of sleep was also of concern as he had been so tired in the past month that he had attempted to take a bite of a coaster in his kitchen.

By September 2007 the Veteran had been diagnosed with PTSD of mild to moderate severity and he began therapy through his local VA.  His therapist noted symptoms including: Aggression at work; aggression in marriage; doesn't socialize, isolates, zones out to TV; trouble concentrating; low motivation; frightened of driving; sad/depressed; no hobbies/no friends; nervous/tense most of the time; denies panic attacks but "freaked out" at DMV because of crowd; hyperalert/vigilant; distrustful of middle eastern people; trouble with short term and long term memory; trouble focusing at work, taking breaks every half hour.  The therapist noted that the Veteran was appropriately groomed, cooperative, and his speech was coherent and goal directed, expressing a full affect and grossly intact cognitive abilities.  The Veteran denied audio, visual, and olfactory hallucinations, obsessive thoughts and compulsions, feelings of guilt, emotional numbness, and feelings of a foreshortened future.  The Veteran specifically mentioned that he was worried about losing his job because of his anger.  The Veteran was prescribed medications and continued therapy.

In October 2007, January 2008, February 2008, and March 2008 the Veteran consistently reported improvement in his symptoms, including minimal depression, reasonable energy and desire to do things, lower levels of anxiety and irritability, and better sleep.  Intrusive thoughts were still present, but not having a major impact on his life.  He specifically mentioned looking forward to taking a cruise with his wife.  

In May 2008 the Veteran reported one angry outburst, where he had grabbed someone at work, but said that he had been able to restrain himself from greater violence.  He reported that with this one exception he had not had trouble controlling his anger.  He also reported only transient depression or dysthymia and no daytime intrusive thoughts or nightmares. 

In June 2008, September 2008, November 2008, and February 2009 the Veteran reported continued improvement in his symptoms, describing himself as doing well, content, and experiencing only mild negative symptoms with no outbursts.  During this period he responded appropriately to personal loss, financial stress, and moving apartments.

There are no VA records between February 2009 and February 2012, when the Veteran completed a new psychological intake with the VA reporting a significant increase in symptoms.  He was diagnosed with PTSD and Major Depressive Disorder (MDD) and assigned a GAF of 51 due to symptoms including: depressed mood/anhedonia; poor sleep; poor concentration; hopelessness; avoidance of middle eastern people and culture; hypervigilance; irritability; and nightmares.  The Veteran denied suicidal and homicidal ideations and hallucinations, but admitted to taking "four to five Tylenol 3's" about a year ago.  He indicated that his symptoms were causing him trouble at work, although he did not mention any violence since the outburst in May 2008.  He in indicated that he took a lot of sick leave because of his depressed mood and that he argued with his coworkers.  The intake worker observed the Veteran to be well groomed, shaky, tense, depressed, and expressing logical and linear thinking. 

In June 2012 the Veteran reported his anxiety around crowds prevented him from entering a funeral home for a friend's service, and that he had been avoiding friends and family and experiencing marital discord. 

A September 2012 VA examiner reviewed the claims file and examined the Veteran.  This examiner diagnosed PTSD with the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks more than once per week; chronic sleep impairment; flattened affect; disturbance of motivation and mood; difficulty in establishing/maintaining effective work/social relationships; obsessional rituals that  interfere with routine activities; and impaired impulse control such as unprovoked irritability with periods of violence.  The Veteran reported that he maintained monthly contact with his two daughters and one military friend but avoided socializing.  The examiner opined that these symptoms caused occupational and social impairment with reduced reliability and productivity.

In May 2013 the Veteran applied for SSA disability based on his PTSD and several unrelated physical disorders.  His application indicated that he spoke to friends over the phone once or twice per week but had difficulty socializing.  It indicated that stress could trigger anxiety, mood swings, depression, anger, flashbacks, and trouble with memory, and that his symptoms have resulted in verbal reprimands at work.  The Board also notes that this application showed that the Veteran had trouble with basic hygienic tasks because of his physical disorders, not because of his PTSD.  

In June 2013 the Veteran retired.  

In January 2015 a private medical examiner provided a vocational opinion based on a review of the claims file and examining the Veteran.  This opinion summarized the medical evidence of record and provided an opinion that the Veteran was totally and permanently precluded from performing work at a substantial gainful level due to the severity of his PTSD, bilateral carpal tunnel syndrome, bilateral venous, pes planus, and residuals of tendinitis of the feet and degenerative changes of the first metatarsophalangeal joint.  The main support for this opinion was that the amount of time off and breaks during work the Veteran needed because of his service-connected disabilities exceeded what studies had shown most employers would be willing to tolerate. 

In June 2015 the Veteran and his wife moved to Florida to avoid crowds and enjoy the weather.  

From September 2015 to January 2017, VA records indicate the Veteran sought regular treatment for PTSD at his local VA.  Treatment notes from this period indicate that his depression and anxiety ranged from a high of 8 to 4 on a 10 point scale.  His sleep varied, but at times he had up to three nightmares per week.  His interest in activities varied, but his wife was able to get him out of the house for errands and he reported taking daily walks around the neighborhood with their dog. Throughout this period the Veteran denied suicidal and homicidal ideations and hallucinations, and was observed to be dressed and groomed appropriately and expressing logical and linear thoughts.  There were no reported violent outbursts during this period. 

An April 2016 VA examiner reviewed the claims file and VA medical records and examined the Veteran, and the resulting report largely mirrors the treatment records from the same period.  The examiner observed the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including work or a work-like setting; obsessional rituals which interfere with routine activities; and impaired impulse control including unprovoked irritability with periods of violence.  This examiner opined that the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

II.  Analysis

The Board has considered whether a 100 percent rating is appropriate; however, the Board finds that the preponderance of the evidence is against assignment of a 100 percent rating at this time.  In that regard, though the record contains evidence of occasional suicidal ideation and evidence of irritability with periods of violence, there is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, inability to perform activities of daily living (including maintenance of minimal personal hygiene), or memory loss for names of close relatives, own occupation, or own name. 

Though the Veteran had many problems at his previous job, including arguing with coworkers and at least one physical altercation with a patient, he nonetheless was employed until June 2013, when he retired.  Although his relationships with his wife and children are strained, he remains married and maintains at least minimal phone contact with some family and friends.  He avoids socializing and is nervous in crowds, but his wife is able to bring him out on errands and he enjoys walking his dog through the neighborhood on his own.  All of these indicate that while the Veteran is seriously impaired by his PTSD, his impairment is less than total.

The record contains evidence that the Veteran's wife is his caretaker and helps him with daily living and hygiene tasks, but it is clear from the May 2013 SSA benefits application that this is due to physical, not mental, limitations.

The Veteran has consistently denied experiencing persistent delusions or hallucinations and the record contains no independent evidence of such symptoms.    The Veteran's extensive treatment notes over several years all describe the Veteran as able to comport himself and interact appropriately and communicate in a goal directed linear fashion.  No gross impairment of thought processes or communication was noted in treatment notes or by either VA examiner.  Although some reference is made in treatment records to memory issues, specifically mentioning trouble recalling the name of a friend from service, there is no claim or evidence of trouble recalling names for close relatives, own occupation, or own name.  There is also no claim or evidence of disorientation to time or place.

While it was not directly addressing the specific issue of a rating for PTSD, the Board has considered the January 2015 private vocational opinion that the Veteran is totally and permanently unemployable because of his service-connected disabilities.  This opinion was appropriately based on the entirety of the Veteran's combined service-connected disability picture, not solely on the Veteran's PTSD symptoms, and therefore did not consider whether the Veteran's PTSD alone would have been sufficient to render the Veteran unemployable.  Furthermore, the opinion relied on studies showing that the amount of time off the Veteran needed to deal with his symptoms would be unacceptable to employers but did not address the fact that the Veteran remained employed until June 2013 and consistently mentioned his anger issues, not absenteeism, as the main concern with his employer.  For these reasons the Board assigns little probative weight to this opinion and is not persuaded that it supports a finding that the Veteran's PTSD caused total occupational and social impairment.

The fact that the Veteran briefly reported thoughts of self harm, taking four to five Tylenol 3's, and his fight at work do offer some evidence of danger of hurting himself or others.  However, these appear to be isolated incidents occurring over a period of more than ten years.  While seeking treatment, the Veteran was often asked about suicidal and homicidal ideation and denied each with the one notable exception in 2012.  There is no indication that his violent outburst at work was a regular occurrence, and his continued employment through June 2013, as well as continued reference back to that incident as opposed to more recent ones, indicate that it was not a recurring or persistent problem.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial disability rating for PTSD in excess of 70 percent.


ORDER

Entitlement to an initial disability rating in excess of 70 percent for PTSD is denied. 



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


